If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


DIANE DIXON-BROWN and REBECCA                                          UNPUBLISHED
THOMAS,                                                                February 10, 2022

               Plaintiffs-Appellants,

v                                                                      No. 355476
                                                                       Washtenaw Circuit Court
COVENANT CEMETERY SERVICES,                                            LC No. 19-001376-CK

               Defendant-Appellee.


Before: GLEICHER, C.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

        Plaintiffs, Diane Dixon-Brown (Diane) and Rebecca Thomas (Rebecca), appeal as of right
the trial court’s order granting summary disposition to defendant, Covenant Cemetery Services,
and dismissing plaintiffs’ complaint. We affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        In 2001, Isaac Dixon (Isaac) died of a heroin overdose. Isaac’s children, LaJuana Dixon-
Trice (LaJuana) and Pierre Dixon (Pierre), were minors at the time of his death. Consequently,
Isaac’s sisters, plaintiffs in this case, organized and paid for Isaac’s interment. After Isaac’s death,
plaintiffs made a deposit of $1,9421 to James H. Cole Home for Funerals (the funeral home) to
organize Isaac’s funeral and burial, and paid $425.14 to Simpson Granite for a headstone.
Plaintiffs, as well as Isaac’s children, recalled that Isaac was buried at Westlawn West Cemetery
in Ypsilanti.2 At that time, the cemetery was owned and operated by Westlawn Cemetery
Association of Detroit (Westlawn). However, a contract between plaintiffs and defendant or the


1
 The funeral receipt merely indicated that the total amount of the account was $3,402, a deposit
of $1,942 was paid, and the balance due was $1,460. The services paid for were not delineated,
and there is no identification of the cemetery.
2
 Plaintiffs submitted affidavits in response to defendant’s motion for summary disposition.
However, these affidavits contained in the lower court record are not signed or notarized.


                                                  -1-
funeral home and defendant was not produced. In fact, no contract pertaining to Isaac’s burial
with the cemetery was ever produced, irrespective of the ownership in 2001. In approximately
2003, the subject cemetery came under new ownership, was renamed Sunset Hills Cemetery, and
defendant took over the cemetery’s operations.

         In August 2016, for the first time since Isaac’s burial, LaJuana visited the subject cemetery.
She could not locate Isaac’s burial site or headstone. LaJuana contacted defendant, who informed
her that they had no record of Isaac’s burial. Michael Butts, the president of defendant, testified
that, at present—and during the time that Isaac was buried and the cemetery was operated by
Westlawn—the subject cemetery performs “next in line burials.” Burials at the cemetery are
performed down a line in chronological order on an at-need basis, and the cemetery’s records
reflect the same. The cemetery identifies where individuals have been buried by reference to the
date that they were buried.

        Butts reviewed the records defendant inherited from Westlawn as well as the additional
records defendant has kept since, and affirmed defendant’s initial conclusion that there was no
record of Isaac’s burial. Butts opined that Isaac was not actually buried at the subject cemetery,
and noted that he did not believe there was a gap in the burial records or that the records were
otherwise incomplete. Defendant’s staff accounted for all of the burial plots from the time before
and after Isaac’s purported burial. Although the death certificate, the funeral program, and Isaac’s
family members3 identified Westlawn West Cemetery as Isaac’s burial place, Butts testified that
it was not uncommon for families to change their mind before executing a contract with the
cemetery and fail to correct the pertinent documentation.

        In November 2016, plaintiffs filed a complaint in the Washtenaw Circuit Court against
Westlawn alleging breach of contract, promissory estoppel, and unjust enrichment. Plaintiffs
obtained a default judgment in that case. Shortly before plaintiffs obtained that judgment, in
September 2017, LaJuana and Pierre filed their own action against Sunset Hills Memorial, Thumb
Area Christian Fellowship,4 Westlawn, and defendant. LaJuana and Pierre settled their claim
against defendant for $10,000, and executed a release of claims governing themselves, their family
members, successors and assigns, among others.

        In December 2019, plaintiffs filed the present suit against defendant alleging breach of
contract, promissory estoppel, unjust enrichment, gross negligence, intentional infliction of
emotional distress, and fraudulent concealment. Defendant moved for summary disposition under
MCR 2.116(C)(7), (C)(8), and (C)(10), contending, among other things, that plaintiffs’ claims
were barred by the doctrine of res judicata, barred by the release of claims executed by LaJuana
and Pierre, and barred by the relevant statutes of limitations. Without providing its own reasoning,
the trial court granted the motion “for the reasons stated in Defendant’s Motion for Summary


3
  In her deposition, LaJuana testified that she recalled traveling to Westlawn and that it was raining
at Isaac’s burial. However, it was January 2001, and records of the weather conditions that day
were not examined to corroborate her testimony. Additionally, Butts was not questioned whether
the cemetery had the equipment and ability to conduct gravesite burials in the winter.
4
    Thumb Area Christian Fellowship is the current owner of the subject cemetery.


                                                 -2-
Disposition, Brief in Support, and Reply Brief,” and dismissed plaintiffs’ complaint with
prejudice. This appeal followed.

                                          II. ANALYSIS

        As an initial matter, we note that defendant raised a number of issues in its motion for
summary disposition that could have provided a basis for the trial court’s ruling that plaintiffs
simply do not address on appeal. For example, in the trial court, defendant submitted that plaintiffs
failed to establish the elements of their claims under MCR 2.116(C)(8) and (C)(10). However, on
appeal, plaintiffs do not address the elements of their claims. When an appellant fails to challenge
the basis of the trial court’s ruling, we need not even consider granting the relief requested. TT v
KL, 334 Mich App 413, 433; 965 NW2d 101 (2020). Nonetheless, we conclude that the statute of
limitations issue is plainly dispositive of plaintiffs’ claims, and therefore, we do not address their
additional arguments raised on appeal or the other potential grounds for the trial court’s decision.

        This Court reviews de novo whether a claim is barred by a statute of limitations, as well as
the proper interpretation and application of the limitations period. Stephens v Worden Ins Agency,
LLC, 307 Mich App 220, 227-228; 859 NW2d 723 (2014). Motions for summary disposition made
on the basis of a statute of limitations are properly brought under MCR 2.116(C)(7). Nucolovic v
Hill, 287 Mich App 58, 61; 783 NW2d 124 (2010). When examining whether a motion for
summary disposition brought under MCR 2.116(C)(7) was properly decided, the appellate court
considers “all documentary evidence and accept[s] the complaint as factually accurate unless
affidavits or other documents presented specifically contradict it.” Shay v Aldrich, 487 Mich 648,
656; 790 NW2d 629 (2010).

        Michigan applies a six-year period of limitations for breach of contract claims. Miller-
Davis Co v Ahrens Constr, Inc, 489 Mich 355, 370-371; 802 NW2d 33 (2011); MCL 600.5807(9).
In Michigan, a claim for breach of contract accrues “ ‘at the time the wrong upon which the claim
is based was done regardless of the time when damage results.’ ” Scherer v Hellstrom, 270 Mich
App 458, 463; 716 NW2d 307 (2006), quoting MCL 600.5827. Because claims of promissory
estoppel and unjust enrichment are “dependent on the existence of contract or contract principles,”
they are also governed by the same six-year period of limitations. Huhtala v Travelers Ins Co,
401 Mich 118, 125-126; 257 NW2d 640 (1977) (quotation marks and citation omitted). See also
MCL 600.5813 (“All other personal actions shall be commenced within the period of 6 years after
the claims accrue and not afterwards unless a different period is stated in the statutes.”);
MCL 600.5815 (“The prescribed period of limitations shall apply equally to all actions whether
equitable or legal relief is sought.”).5



5
  Although Huhtala does not specifically address unjust enrichment claims, the principles
articulated in Huhtala pertaining to promissory estoppel apply equally to unjust enrichment. See
Huhtala, 401 Mich at 126. Additionally, claims of unjust enrichment are equitable in nature and
involve contract liability because a contract is implied in the interests of equity. Genesee Co Drain
Commr v Genesee Co, 321 Mich App 74, 78; 908 NW2d 313 (2017). Accordingly, a six-year
period of limitations also applies to unjust enrichment.



                                                 -3-
        For purposes of breach of contract, promissory estoppel, and unjust enrichment,6 the claims
accrued at the time the wrong upon which the claim is based was done regardless of the time when
damage results. It is undisputed that Isaac died and was buried in 2001. It was then that plaintiffs
paid the funeral home to organize Isaac’s funeral and burial, and purchased a headstone for Isaac’s
grave. Plaintiffs alleged in their complaint that the headstone was to arrive six to eight weeks after
it was purchased in August 2001, but they never confirmed that the delivery occurred. In fact,
plaintiffs made no attempt to visit Isaac’s grave after the alleged burial until 2016, when they were
informed that LaJuana visited the cemetery and could not locate Isaac’s grave. Thus, the wrong
occurred on January 20, 2001, when defendant purportedly agreed to bury Isaac in the cemetery.
The fact that plaintiffs learned that Isaac’s burial site could not be located in the cemetery until
2016 does not alter the accrual date for purposes of these claims. The filing of this action in 2019
was outside the period of limitations.7

        For actions arising out of tort, MCL 600.5805 “is commonly known as the general tort
statute of limitations because it is a compilation of the limitations on the general tort remedies.”
Miller-Davis Co, 489 Mich at 363-364. MCL 600.5805(2) provides a three-year period of
limitations “after the time of the death or injury for all actions to recover damages for the death of




6
  The elements of promissory estoppel include “(1) a promise (2) that the promissory should
reasonably have expected to induce action of a definite and substantial character on the part of the
promisee and (3) that, in fact, produced reliance or forbearance of that nature (4) in circumstances
requiring enforcement of the promise if injustice is to be avoided.” Zaremba Equip, Inc v Harco
Nat’l Ins Co, 280 Mich App 16, 41; 761 NW2d 151 (2008). The elements of unjust enrichment
include (1) the receipt of a benefit by the defendant from the plaintiff and (2) it is inequitable from
the defendant to retain the benefit. Dumas v Auto Club Ins Ass’n, 437 Mich 521, 546; 473 NW2d
652 (1991). To address the claims for breach of contract, promissory estoppel, and unjust
enrichment, we assume, without deciding, that there was a contractual relationship with or promise
rendered by defendant. We note that plaintiff contends that it demonstrated a factual issue
regarding defendant’s potential ownership interest in the cemetery at the time of Isaac’s burial by
presenting a page from defendant’s website that was since altered by defendant. This webpage
merely contained a heading “Sunset Hills & Westlawn” with the date “1999-2003.” There was no
representation regarding ownership or management and no correlation to the specific date of any
of these activities on the webpage. Plaintiff failed to contradict Butts’s testimony that defendant
took over the management of the cemetery in approximately 2003.
7
  Plaintiffs contend that the trial court improperly applied the three-year limitation period
applicable to torts to their contract-based claims as argued in the trial court by defendant. Indeed,
defendant suggested below that the three-year limitation period applied to those claims, but
clarified on appeal that the three-year period applies because plaintiffs have failed to produce any
contract in this case and the gravamen of plaintiffs’ complaint arises in tort. Irrespective of the
limitation period that the trial court applied to plaintiffs’ breach of contract claims, the claims were
untimely.




                                                  -4-
a person or for injury to a person or property.”8 Plaintiffs do not dispute that, under the facts of
this case, the general three-year statutory limitation period applied to their claims of gross
negligence and intentional infliction of emotional distress. See Doe v Roman Catholic Archbishop,
264 Mich App 632, 639; 692 NW2d 398 (2004) (“Intentional infliction of emotional distress and
negligence are subject to a three-year statute of limitation.”).

        Previously, a discovery-based analysis was applied to tort actions, and a claim did not
accrue until a plaintiff knew or should have known that a cause of action could be alleged in a
proper complaint. Trentadue v Gorton, 479 Mich 378, 389; 738 NW2d 664 (2007), citing Moll v
Abbott Laboratories, 444 Mich 1, 16-17; 506 NW2d 816 (1993). However, because the
Legislature comprehensively established “limitations periods, times of accrual and tolling for civil
cases,” the statutory scheme explicitly supersedes the common law. Trentadue, 479 Mich at 390.
Accordingly, a claim accrues when the wrong is done regardless of the time when damage results.
Id. at 387; Boyle v GMC, 468 Mich 226, 231; 661 NW2d 557 (2003). The wrong is done when
the plaintiff is harmed not when the defendant acted. Boyle, 468 Mich at 231 n 5. Thus, the three-
year limitations period for damage claims arising out of these tort claims begins to run from the
time the claim accrues, and the claim accrues at the time the wrong is done. Henry v Dow Chemical
Co, 501 Mich 965 (2018).9

        In Trentadue, the victim was raped and murdered in November 1986 at her home, a
gatehouse leased from the Mott family estate. In 2002, her murder was solved through
deoxyribonucleic acid (DNA) evidence when it was learned that Jeffrey Gorton, an employee of
his parent’s lawn sprinkler company, had committed the crime. In 2002, the plaintiff, the personal
representative of the victim’s estate, filed a complaint alleging negligence against the lawn
sprinkler defendants for negligent hiring and monitoring and the Mott estate for negligence in
allowing access to the victim’s residence and failing to provide adequate security. With the
exception of Gorton, the defendants moved for summary disposition, contending that the claim
accrued when the victim was harmed, the third-year period of limitations had expired, and the
three-year extension for the appointment of a personal representative did not save the claim
because nearly 16 years had passed. However, the plaintiff alleged that the common-law discovery
rule applied to toll the statute of limitations until the identity of the killer was learned. Trentadue,
479 Mich at 382-385. Our Supreme Court rejected the personal representative’s argument,
concluding that an extrastatutory discovery rule could not be applied “to allow plaintiff to bring
her claims 16 years after the death of [the victim].” The Court held that when the death occurred,
the wrong upon which the claim was based was done. Id. at 392-393.



8
  Plaintiffs do not allege that their gross negligence and intentional infliction of emotional distress
claims fall under any exception contained in MCL 600.5805 that might provide a different
limitation period.
9
 Peremptory orders of the Supreme Court constitute binding precedent when the rationale can be
understood even if doing so requires examination of other opinions. Woodring v Phoenix Ins Co,
325 Mich App 108, 115; 923 NW2d 607 (2018); John J Fannon Co v Fannon Products, LLC, 269
Mich App 162, 166; 712 NW2d 731 (2005).



                                                  -5-
        Plaintiffs contend that the claims arose in August 2016, when they first learned that Isaac’s
remains were missing. However, the tort claims accrued when the wrong upon which the claim is
based was done. Id. Again, Isaac was purportedly buried in the cemetery in 2001. Plaintiffs
purportedly paid the funeral home10 for the burial at that time, and paid for a headstone shortly
thereafter. Plaintiffs never returned to determine whether the headstone arrived to be placed on
the grave or whether the grave had otherwise been properly marked. Thus, in 2001, plaintiffs’
claims accrued when they were harmed, long before 2016.

        To overcome this point, plaintiffs lastly contend that the three-year limitation period for
their tort-based claims should be tolled on the basis of fraudulent concealment. Fraudulent
concealment can be employed as an exception to a statute of limitations and is governed by
MCL 600.5855. Doe, 264 Mich App at 642. The statute provides:

               If a person who is or may be liable for any claim fraudulently conceals the
       existence of the claim or the identity of any person who is liable for the claim from
       the knowledge of the person entitled to sue on the claim, the action may be
       commenced at any time within 2 years after the person who is entitled to bring the
       action discovers, or should have discovered, the existence of the claim or the
       identity of the person who is liable for the claim, although the action would
       otherwise be barred by the period of limitations. [MCL 600.5855.]

In order to establish fraudulent concealment, a plaintiff must show an affirmative act or
misrepresentation on the defendant’s part designed to conceal the existence of the claim or the
identity of a potential defendant. Id. at 642-643. Plaintiffs must “plead in the complaint the acts
or misrepresentations that comprised the fraudulent concealment.” Id. at 643 (quotation marks
and citation omitted).

        In their complaint, plaintiffs alleged that defendant represented to them that it did not
believe Isaac was buried at its cemetery and this caused plaintiffs to search elsewhere for Isaac’s
body to their monetary and emotional detriment. Plaintiffs further alleged that Butts lied when he
stated to an MLive reporter that he was working to help plaintiffs.11 The evidence in this case does
not support a finding that these statements were untrue in the first instance, let alone designed to
conceal the existence of plaintiffs’ claims. Butts testified that he was attempting to assist Isaac’s
family, that he truly did not believe that Isaac was buried at the subject cemetery, and he detailed
the investigative steps he took to reach that conclusion. Butts reviewed defendant’s records,


10
  Plaintiffs did not obtain an affidavit from the funeral home addressing what the fee of $3,940
covered in 2001, and the funeral home’s relationship to the cemetery at the time, if any.
11
   For the first time on appeal, plaintiffs also suggest that because Butts owns or is active with
multiple corporate entities—including defendant, Sunset Hills LLC, and the Thumb Area Christian
Fellowship—plaintiffs could not initially determine the proper defendant in this case. Plaintiffs
provide no explanation, however, as to how Butts’s involvement with multiple corporate entities
itself constitutes fraudulent concealment. Moreover, it is telling that LaJuana and Pierre conducted
enough due diligence to name most of the above defendants in their 2017 complaint.



                                                -6-
including the records defendant received from Westlawn after taking over operations of the
cemetery; contacted the funeral home to obtain their records; contacted Sampson Granite to
determine what happened with Isaac’s headstone; and contacted other cemeteries in the area to
determine whether they had any record of Isaac. Plaintiffs have simply failed to allege any
affirmative act or misrepresentation on defendant’s part that could amount to fraudulent
concealment.12

        Moreover, and importantly, even if plaintiffs could establish fraudulent concealment, their
entire fraudulent concealment argument is made in the alternative to their argument that their
claims began to accrue in 2019. That is, plaintiffs allege that, if this Court concludes that their
claims began to accrue in September 2016, fraudulent concealment allowed them to bring the
claims in December 2019. But the fraudulent concealment statute would permit plaintiffs two
years from the discovery of their cause of action to file suit. MCL 600.5855. Plaintiffs filed their
suit over three years after August 2016. For all of the above reasons, plaintiffs’ fraudulent
concealment argument is without merit.

       Affirmed. Defendant, the prevailing party, may tax costs.



                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Deborah A. Servitto
                                                               /s/ Anica Letica




12
   It is also worth noting that plaintiffs’ assertions with respect to fraudulent concealment are
plainly contradictory. On the one hand, plaintiffs suggest that they did not bring their suit earlier
because defendant indicated it would attempt to help them in locating Isaac’s remains. On the
other hand, plaintiffs suggest that the idea that defendant was trying to help them at all was news
to them when they discovered the MLive article in 2019. Plaintiffs further suggest that they
searched elsewhere for Isaac’s remains to their monetary and emotional detriment on the basis of
defendant’s statement to them that defendant did not believe Isaac was buried at the subject-
cemetery, but at the same time suggest that they did not search elsewhere in reliance on defendant’s
offer to help them. Taken together, it is difficult to discern exactly what it is that plaintiffs allege
constituted fraudulent concealment, or what, if anything, defendant misrepresented in the first
instance.


                                                  -7-